DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4, 8, 9, and 16-19, are elected and are being examined.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Response to Amendment
The previous rejections of Claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90).


Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
Shichiri’90 does not explicitly teach the claimed properties of water vapor transmission, initial transmission, and transmittance after 10 days.
However, as cited above and incorporated herein, Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their 
Thus, one skilled in the art would have a reasonable expectation for the composition of Shichiri’90 to have the claimed water vapor, initial transmission, and transmittance properties of the claimed invention because Shichiri’90 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, with amounts within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00).

Regarding claims 1, 4, 8, 9, and 16, Shichiri’00 teaches in example 5, 80 parts (79.6 wt%) of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts (19.9 wt%) of Oxt 101 (i.e. 3-ethyl-2-hydroxymethyloxetane), 0.5 parts (0.5 wt%) of (tolylcumyl) iodonium tetrakis (pentafluorophenyl) borate initiator, RP2074, and does not contain any antioxidant. (See Table 
The above OXT-101 meets the claimed wt% amount of aliphatic oxetane and MW of claims 1, 4, and 16, as cited in Table 1 and para 29 of the Applicant’s specification, the above YX8034 meets the hydrogenated bisphenol A diglycidyl ether in claim 1, and the above triarylsulfonium hexafluoroantimonate salt meets the sulfonium type latent thermal acid generator of claim 1 as cited by the Applicant in para 36 of the Applicant’s specification. 
Shichiri’00 also teaches the cured adhesive has a total light transmittance of at least 90% (para 60-62).
Shichiri’00 does not explicitly teach the water vapor transmission, initial transmission, and transmittance after 10 days. 
However, as cited above and incorporated herein, Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt101 oxetane cited in claim 16 and para 29 of the Applicant’s specification, within the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having a total light transmittance of at least 90% (para 60-62).
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0160339 A1 to Ito et al. (hereinafter Ito).


Although the above wt% are just outside the claimed ranges, the term “about” allows for amounts slightly above and slightly below the claimed amount. See MPEP 2144.05.
Thus, the amounts overlaps with and/or are merely close with the claimed ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”). See MPEP 2144.05.
Ito does not explicitly teach the claimed properties of water vapor transmission, initial transmittance and transmission after 10 days.
However, as cited above and incorporated herein, Ito teaches a substantially identical composition to the claimed composition, specifically, Ito teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, and the same Oxt221 oxetane, as used in 
Thus, one skilled in the art would have a reasonable expectation for the composition of Ito to have the claimed water vapor and transmittance properties of the claimed invention because Ito teaches a substantially identical composition to the claimed composition, specifically, Ito teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, and the same Oxt221 oxetane, as used in the Applicant’s examples, at amounts that overlaps and/or are close within the claimed amount ranges cited by the Applicant and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri having the claimed initial transmittance properties. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00).
 

The curable composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Shichiri’00 cited above because Shichiri’00 teaches an adhesive composition comprising at least 50 parts of a hydrogenated bisphenol A epoxy resin, YX8034, 10-20 parts of the oxetane such as Oxt-212 or Oxt-221, (para 17 and Examples, Table 1, para 74-79), a diaryliodonium borate-based 
As cited above, Shichiri’00 also teaches the cured adhesive has a total light transmittance of at least 90% (para 60-62).
Shichiri’00 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, the same Oxt221 or Oxt212 oxetane, as used in the Applicant’s examples, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having a total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition of Shichiri’00 to have the claimed water vapor and transmittance properties of the claimed invention because Shichiri’00 teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same 

Claim(s) 2 and 18, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura).

Regarding claims 2 and 18, as cited above and incorporated herein, Shichiri’00 teaches an adhesive composition comprising a hydrogenated bisphenol A epoxy resin, YX8034, in an amount of at least 50 parts per 100 total parts of polymerizable compounds, (para 15 and Examples, Table 1, para 74-79), and used with other polymerizable compounds such as an oxetane and an epoxy compound, (para 16), wherein the oxetane is Oxt-212 or Oxt-221, (para 17 and Examples, Table 1, para 74-79), which meets the oxetane cited in claim 18, used in an amount of 10-20 parts per 100 total parts of polymerizable compounds (para 20), and wherein 
Shichiri’00 does not explicitly teach the cycloaliphatic epoxy compound cited in claim 2.
However, Nakamura teaches a cationic curable composition for optical applications comprising a cationic curable compound, and a cationic curing catalyst (See abstract, and para 10), wherein the cationic curable compound comprises epoxy compounds and oxetane compounds (para 27-28), which is the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’00. Nakamura further teaches the epoxy compounds can be an alicyclic epoxy compound and a hydrogenated epoxy compound (para 40-41), wherein the alicyclic epoxy compound is 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (para 30), which meets the claimed cycloaliphatic epoxy compound. Nakamura also teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the alicyclic epoxy compound of Nakamura for the alicyclic epoxy of Shichiri’00 because Nakamura teaches the same field of use of cationic curable 
Shichiri’00 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, the combination of Shichiri’00 and Nakamura teaches a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 or Oxt212oxetane, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Shichiri’00 and Nakamura to have the claimed water vapor transmission, initial transmission, and transmittance after 10 day properties of the claimed invention because they teach a substantially identical composition to the claimed composition, specifically, Shichiri’00 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 or Oxt212 oxetane, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with overlapping amounts with the claimed amount ranges cited by the 

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00), as applied to claims 1 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claim 17, Shichiri’00 teaches the composition cited in claim 1. Shichiri’00 further teaches 2 or more initiators may be used. (para 21).
Shichiri’00 does not explicitly teach the Lewis acid or Bronsted acid cure initiator cited in claim 17.
However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00. Yamamura further teaches the cationic photo-curable initiator is a compound 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Lewis acid of Yamamura with the photoinitiator of Shichiri’00 because Yamamura teaches the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00, and Yamamura further teaches the cationic photo-curable initiator such as the Lewis acid, is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) which demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as obvious over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri’00) and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), as applied to claim 2 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura).

Regarding claims 19, the combination of Shichiri’00 and Nakamura teaches the composition cited in claim 2. Shichiri’00 further teaches 2 or more initiators may be used. (para 21).
Shichiri’00 does not explicitly teach the Lewis acid or Bronsted acid cure initiator cited in claim 19.
However, Yamamura teaches a photocurable resin composition comprising an oxetane compound, an epoxy compound, and a cationic photo-initiator (See abstract, col 2, ln 55-62), used in the field of photo-fabrication of three-dimensional objects (col 1, ln 5-9), which is in the same field of use of radiation curable oxetane and epoxy compositions as cited above in Shichiri’00. Yamamura further teaches the cationic photo-curable initiator is a compound capable of generating a molecule initiating cationic polymerization of oxetane and epoxy compounds through exposure through radiation (col 10, ln 6-13) such as Lewis acids having onium salts with M metal and X halogen atom (col 10, ln 24-29), which meets the claimed Lewis acid of metallic salts from halogen cited in claim 17. The above teaching demonstrates to one ordinarily skilled in the art that the Lewis acid of Yamamura would be suitable cationic photo-initiator for polymerization of oxetane and epoxy compounds by radiation exposure. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).


Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
On page 7-8, the Applicant argues that Shichiri’00 fails to teach the claimed range. This is not persuasive because, as cited above and incorporated herein, Shichiri’00 teaches in Example 5 the claimed amount ranges for Oxt-101 and the hydrogenated bisphenol A epoxy resin.
On page 8-10, the Applicant argues that Shichiri’00 fails to teach the claimed amounts because Shichiri teaches a comparative example with the claimed amounts and does not teach any motivation to use the claimed amounts. This is not persuasive because, as cited above and 
On page 10-13, the Applicant makes the same arguments regarding Shichiri’00 stating Nakamura and Yamamura fail to remedy the shortcomings of Shichiri’00. These are found unpersuasive for the same reasons as addressed above and incorporated herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.